Case 2:20-cv-00789-SM-JVM pgcume t.1-2 Filed 03/06/20 Page 1 of 13
Stata ‘Ouisiana

Secretary of State

Legal Services Section
02/07/2020 P.O. Box 94125, Baton Rouge, LA 70804-9125
(225) 922-0415

NAUTILUS INSURANCE COMPANY

MR. THOMAS M. KUZMA, PRESIDENT/CEO
7233 EAST BUTHERUS DR.

SCOTTSDALE, AZ 85260

RECEIVED
Suit No.: 201911301 FEB
Na 3 20g
CIVIL DISTRICT COURT UTLUs Nsy 0
ORLEANS PARISH REGuy RANGE
TO, CRoy,
DEpy Ip

TRACY RENEE WILLIAMS, ET AL
vs
ROBERT TAYLOR, ET AL

Dear Sir/Madam:

| am enclosing a citation served in regard to the above entitled proceeding. If you are not the intended recipient of
this document, please return it to the above address with a letter of explanation. All other questions regarding this
document should be addressed to the attorney that filed this proceeding.

Yours very truly,

R. KYLE ARDOIN

Secretary of State
Served on: R. KYLE ARDOIN Date: 02/06/2020
Served by: E CUMMINS Title: DEPUTY SHERIFF
No: 1150803

KS

 

 

 

 

|

 

 

|

 

 

 

 

 

 

 

 

 

 

 

iNT
en
‘Case 2:20-cv-00789-SM-JVM Document 1-2 Filed 03/06/20 Page 2 of 13

ATTORNEY'S NAME:
AND ADDRESS:

Binegar, David A 26603

4920 Canal Street , New Orleans, LA 70119

CIVIL DISTRICT COURT FOR THE PARISH OF ORLEANS
STATE OF LOUISIANA

 

NO: 2019-11301

DIVISION: G

SECTION: 11

WILLIAMS, TRACY RENEE ET AL

Versus

SERVED ON

R. KYLE ARDOIN
TAYLOR, ROBERT ET AL FEB 05 2020
CITATION Sry
TO: NAUTILUS INSURANCE COMPANY CO CIAL DIVISION
THROUGH: REGISTERED AGENT FOR SERVICE OF PROCESS: LOUISIANA SECRETARY OF

STATE

8585 ARCHIVES AVENUE, BATON ROUGE, LA 70809

YOU HAVE BEEN SUED:

You must either comply with the demand contained in the

Petition for Damages

a certified copy of which accompanies this citation, or file an answer or other legal pleading in the office of the

- Clerk of this Court, Room 402, Civil Courts Building, 421 Loyola Avenue, New Orleans, LA, within fifteen (15)

days after the service hereof under penalty of default.

ADDITIONAL INFORMATION
Legal assistance is advisable. If you want a lawyer and can't find one, you may call the New Orleans
Lawyer Referral Service at 504-561-8828. This Referral Service operates in conjunction with the New
Orleans Bar Association. If you qualify, you may be entitled to free legal assistance through Southeast
Louisiana Legal Services (SLLS) at 877-521-6242 or 504-529-1000,

####%%% COURT PERSONNEL ARE NOT PERMITTED TO GIVE LEGAL ADVICE*######*

 

IN WITNESS HEREOF, I have hereunto set my hand and affix the seal of the Civil District Court for the

Parish of Orleans, State of LA January 22, 2020

Clerk's Office, Room 402, Civil Courts
421 Loyola Avenue
New Orleans, LA

CHELSEY RICHARD NAPOLEON, Clerk of
The Civil District Court

for the Parish of Orleans
Stateef LA f,
by o * jm

Don'Dre Spiller, Deputy Clerk

 

SHERIFF'S RETURN
(for use of process servers only)

PERSONAL SERVICE

On this
the within

day of served a copy of

 

Petition for Damages
ON NAUTILUS INSURANCE COMPANY

THROUGH: REGISTERED AGENT FOR SERVICE OF PROCESS:
LOUISIANA SECRETARY OF STATE

*
Returned the same day

 

 

 

 

 

No.
Deputy Sheriff of
Mileage: $
/ ENTERED /
PAPER RETURN
SERIAL NO. DEPUTY PARISH

ID: 10393279

 

DOMICILIARY SERVICE

On this ___ day of

served a copy of
the within

Petition for Damages
ON NAUTILUS INSURANCE COMPANY

THROUGH: REGISTERED AGENT FOR SERVICE OF PROCESS:
LOUISIANA SECRETARY OF STATE

by leaving same at the dwelling house, or usual place of abode, in the hands of

a person of suitable age and
discretion residing therein as a member of the domiciliary establishment, whose
name and other facts connected with this service | learned by interrogating
HIM/HER the said NAUTILUS INSURANCE COMPANY being absent from
the domicile at time of said service.

 

Returned the same day
No,
Deputy Sheriff of

 

Page | of |
‘Case 2:20-cv-00789-SM-JVM Document 1-2 Filed 03/06/20 Page 3 of 13

a * F

CIVIL DISTRICT COURT FOR THE PA

  
 

STATE OF LOUISIANA

 

CASENO.: AO\A-\W3Z0\

VERSUS ees

ROBERT TAYLOR, WESTON ZWIACHER, AIRENB, INC.,
CRAWFORD & COMPANY and NAUTILUS INSURANCE COMPANY

FILED:

 

 

DEPUTY CLERK
PETITION FOR DAMAGES
NOW INTO COURT, through undersigned counsel, come Plaintiffs, Tracy Renee

Williams and TWJ Holdings, LLC and file their Petition for Damages against Defendants, Robert

. CHELSEY RICHARD HAPMLEDE.
Taylor, Weston Zwiacher, AIRBNB, Inc., Crawlord, &.¢ ampany. and. Naptitus Insurance
1 . . 902 CIVIL COURTS BUILDING
Company, alleging and averring as follows: 424 LOYOLS AVENUE - ROO pt ae
MEU ORLEANS, LAFOdi2
L PARTIES. acy - ogo

 

1. Made Plaintiffs herein are: Reecsipt tute V1VVE01S T1100 Pe
. : RéessiotNumber FOoeso

a. Tracy Renee Williams (hereinafter reteuea to as “Willtaine': a person of the full
VEQIS ~ Cash Ragister 4

age of majority and a resident of the Parish 6f@rléansb State ofIcouisiana:n 1

 

Stand Tata Baseman
b.  TW4J Holdings, LLC, (hereinafter, refemed. t0.a5, “TWH sa Fouisiana limited
Balan Due qi

1.50
liability company, authorized to do and doing business ,in the State of Louisiana and the jurisdiction

 

 

‘Payment: | ransa otion (ist

ofthis Court. thee R See Bat mtd
2, ‘Made Defendants herein are: oe
ST oS
a. Weston Zwiacher (hereinafter refered ne bana, a persduiathe fllabe, Ht,
ot eae Tye PSEA pare
of majority and a resident of Odessa, Texas. India ent Lena ie, mee, wo.50. Baba

Eteepe. on. Figo eet} Pe
une far Trial be xen 310.09 FO.00

. b. Robert Taylor (hereinafter referred to a8eEaydor”), a person of fie) itll mer ote, Sue
2 Fle en Dae a 7 OU Ory
31.05 S100 $01.00

majority and a resident of Denver, Colorado.
c, Airbnb, Inc, (hereinafter referred to as “AIRBNB”), a foreign corporation
domiciled in Wilmington, Delaware, authorized to do and doing business in the State of
Louisiana and within the jurisdiction of this Court,

d. Crawford and Company (hereinafter referred to as “Crawford”), a foreign

corporation domiciled in the State of Georgia, authorized to do and doing business in the

State of Louisiana and within the jurisdiction of this Court.
Din dee Spill
U/i3/l4
‘Case 2:20-cv-00789-SM-JVM Document 1-2 Filed 03/06/20 Page 4 of 13

t

e. Nautilus Insurance Company (hereinafter referred to as “Nautilus”), a foreign
insurance corporation domiciled in the State of Arizona, authorized to do and doing

business in the State of Louisiana and within the jurisdiction of this Court.

I JURISDICTION AND VENUE

3. Jurisdiction is proper within this Court, as all conduct giving rise to the causes of action
stated herein occurred within the State of Louisiana and the Parish of Orleans, the amount in
controversy meets the subject matter jurisdiction requirements of this Court, and all parties are
subject to the personal jurisdiction of this Court.

4, Venue is proper in this Court, pursuant to Louisiana Code of Civil Procedure art, 76.1, as
all conduct giving rise to the causes of action occurred in the jurisdiction of this Court, and the
property at issue is located within the State of Louisiana and the Parish of Orleans.

I. RELEVANT FACTS

5. Williams and/or TWJ owns immovable property located at 1425 N. Prieur Street, New
Orleans, Louisiana 70116 (referred to hereinafter as “the Property”),

6. The Property was insured through Nautilus Insurance Company, Policy No. NC264039,
with policy limits of: Building 1—Replacement Cost in the amount of $1,000,000.00 and Building
2—Replacement Cost in the amount of $100,000.00.

7. Williams and her daughter, Brandi Williams (hereinafter “Brandi”, advertised with Airbnb
to sublet properties for short term rentals.

8. Airbnb is a hosting company that facilitates short term rentals through their website and
puts prospective customers in touch with prospective lessors.

9, In conjunction with this business exchange, Airbnb provides participating property lessors
with a Host Guarantee and other assurances providing them certain remedies in the event of loss
as a result of action by renters.

10. Airbnb contracted with Williams and Brandi under a contract or contracts, including the
“Host Guarantee”, to reimburse them for losses to person property, and other attendant damages,
in the event of damage by a short-term renter to the home’s contents,
‘Il. This agreement also provided coverage for damage to the structure.

12, At all times material hereto, the contracts in question were in full force and effect.

13. Brandi accepted Weston Zwiacher’s Airbnb request for a short-term rental for the weekend

of October 25, 2018, but mistakenly double-booked the property that she intended to rent to him.
Case 2:20-cv-00789-SM-JVM Document 1-2 Filed 03/06/20 Page 5 of 13

14. Brandi did not want to inconvenience Zwiacher, so she attempted to rectify the situation.
18. Brandi knew her mother would not be comfortable renting her main house at 1425 N. Prieur
Street but asked Williams if Zwaicher could make use of the guest/pool house on the property.
16. Williams agreed, and rented her guest/pool house on the property to Zwaicher through
Airbnb.

17. On the weekend of October 25, 2018, a concerned neighbor contacted Williams to inform
her of raucous activity within the property’s main house.

18. The main house on the property was locked, no one was given permission to be inside, but
there was a great deal of noise coming from within.

19. Williams decided to go check on the property and requested New Orleans Police
Department presence.

20. Weston Zwiacher and Robert Taylor were within the main house when Williams and police
officers arrived.

21. Zwiacher and Taylor, broke a windowpane, the iron entrance gate, and the front door of
the main house, and once inside the main property, continued to wreak havoc within causing
extensive damages, and also caused damage to the pool house.

22. Williams entered the main house and was immediately devastated by the vandalism and
destruction inflicted by Zwiacher and Taylor.

23. Zwiacher and Taylor drew/tagged race-based hate symbols on the designed cement floors.
24.  Zwiacher and Taylor caused damages to William’s furniture, including but not limited to
damaging chairs, tables, destroying an upholstered tweed chair, slashing a hole in her Chesterfield
sofa, and burning holes into her ottoman.

25.  Zwiacher and Taylor also caused damage to and/or destroyed several pieces of culturally
significant art that Williams had collected, including but not limited to: slashing holes in and
removing rice from a rice art painting by Jessica Strahan, breaking the hands from a Woodrow
Nash sculpture/carving then hanging it by its neck from the ceiling (simulating a lynching),
breaking the head off of another Woodrow Nash sculpture/carving and throwing the head into a
trashcan.

26. After Zwiacher and Taylor were asked to leave the property, Williams discovered Zwiacher -
and Taylor stole or destroyed several other items from the property including but not limited to:

Nest thermostat, Kinetic clock, end table and garage door remote.
Case 2:20-cv-00789-SM-JVM Document 1-2 Filed 03/06/20 Page 6 of 13

27. Brandi contact Airbnb to report the damages caused by Zwiacher and Taylor and make a
claim for Williams’ loss.
28. + Airbnb assigned Airbnb Reference No.: HMBCWYYYYT, 45374663 to this loss.
29. Airbnb directed Williams to submit claims documentation to defendant, Crawford and
Company, their insurer.
30. Crawford assigned Claim No.: 3364956 to this loss.
31. Brandi provided photographs of damages and a list of personal property that was damaged
or taken by the guests related to this claim to James Payne, the Crawford adjuster assigned to
William’s loss,
32, Brandi also sent Mr. Payne invoices for the repairs effected and cost of replacement for the
items taken.
33. January of 2019 Crawford’s field adjuster inspected the property and took photographs of
damages.
34.  Crawford’s field adjuster discussed the inspection and his photographs with Mr. Payne, but
no compensation was issued to Williams for the damages caused.
IV. CAUSES OF ACTION
FIRST CAUSE OF ACTION—NEGLIGENCE OF
WESTON ZWIACHER AND ROBERT TAYLOR
35. Plaintiffs adopt by reference all allegations made in Paragraphs 1-34 as if restated herein
in extenso.
36. | Zwiacher and Taylor owed a duty of care to Plaintiffs.
37. Zwiacher and Taylor breached that duty by causing damage to Plaintiffs’ property as
described herein above,
‘38. Zwiacher’s and Taylor’s breach of their duty of care to Plaintiffs was the cause in fact of
the damages suffered by Plaintiffs.
‘39. ‘Plaintiffs suffered extensive damages as a direct result of the negligence of Zwiacher and
Taylor as more fully delineated above and listed below.
SECOND CAUSE OF ACTION—TRESPASS TO LAND/PROPERTY

40. Plaintiffs adopt by reference all allegations made in Paragraphs 1-39 as if restated herein

in extenso.
Case 2:20-cv-00789-SM-JVM Document 1-2 Filed 03/06/20 Page 7 of 13

41. The conduct of Zwiacher and Taylor constitutes the intentional tort of trespass to land, as
they knowingly and intentionally broke into Plaintiffs’ main structure and caused severe damage
to Plaintiffs’ structure,

42. Zwiacher and Taylor consciously desired to bring about the physical results of their acts or
believed they were substantially certain to follow from what they did.

43. Plaintiffs suffered damages to the Property as a result of the intentional acts of Zwiacher
and Taylor, as more fully delineated above and listed below.

THIRD CAUSE OF ACTION—TRESPASS TO CHATTELS/PERSONAL PROPERTY
44. ‘Plaintiffs adopt by reference all allegations made in Paragraphs 1-43 as if restated herein
in extenso.

45. The conduct of Zwiacher and Taylor constitutes the intentional tort of trespass to chattel,

as they knowingly and intentionally broke into Plaintiffs’ main structure and caused severe damage
* to Williams” personal property.

46, | Zwiacher and Taylor consciously desired to bring about the physical results of their acts or

believed they were substantially certain to follow from what they did.

47, Williams suffered damages to her personal property as a result of the intentional acts of

Zwiacher and Taylor, as more fully delineated above and listed below.

FOURTH CAUSE OF ACTION— INTENTIONAL
INFLICTION OF EMOTIONAL DISTRIESS

48. Plaintiffs adopt by reference all allegations made in Paragraphs 1-47 as if restated herein
in extenso.

49. The conduct of Zwiacher and Taylor constitutes the intentional tort of intentional infliction
of emotional distress, as they knowingly and intentionally broke into Plaintiffs’ main structure and
caused severe damage to Williams’ personal property, lynched a statute of an Aftican man,
decapitated a statue of an African woman, and slashed a painting of four African children.

50.  Inaddition, Zwiacher and Taylor painted racist graffiti on the finished cement floors of the
Property.

51. Zwiacher and Taylor consciously desired to bring about the emotional results of their acts
or believed they were substantially certain to follow from what they did.

52.. Williams suffered ongoing emotional distress as a result of the intentional acts of Zwiacher
and Taylor, as more fully delineated above and listed below.

FIFTH CAUSE OF ACTION—CONVERSION
Case 2:20-cv-00789-SM-JVM Document 1-2 Filed 03/06/20 Page 8 of 13

53. Plaintiffs adopt by reference all allegations made in Paragraphs 1-52 as if restated herein
in exfenso.
54, The intentional tort of conversion is committed when: 1) possession of property is acquired
in an unauthorized manner; 2) the property is removed from one place to another with the intent
to exercise control over it; 3) possession of the property is transferred without authority; 4)
possession is withheld from the owner or possessor; 5) the property is altered or destroyed; 6) the
property is used improperly; or 7) ownership is asserted over the property.
55.  Zwiacher and Taylor committed several or all of these offenses as it relates to the property
of Williams, as delineated more fully above and listed below.
56. Williams suffered damages as a result of the above-described actions of Zwiacher and
Taylor.

SIXTH CAUSE OF ACTION—-BREACH OF CONTRACT OF AIRBNB
57. Plaintiffs adopt by reference all allegations made in Paragraphs 1-56 as if restated herein
in extenso.
58. Airbnb entered into a contract with Williams
59. That contract requires Airbnb to pay Williams for damage caused by Airbnb lessees to
Williams’ Property and personal property contained therein.
60. Airbnb has breached that contract by failing to pay for the damages caused by Zwiacher
and Taylor.
61. Williams has suffered damages as a result of Airbnb’s breach of contract.

SEVENTH CAUSE OF ACTION—LUTPA VIOLATIONS BY AIRBNB

62. Plaintiffs adopt by reference all allegations made in Paragraphs 1-61 as if restated herein
in extfenso.
63. The LUPTA provides, "[unfair methods of competition and unfair or deceptive acts or ©
practices in the conduct of any trade or commerce are hereby declared unlawful." L.A.-B-S.
51:1409(A). The LUPTA creates a cause of action available to "[any person who suffers any
ascertainable loss of money or movable property .. . as a result of the use or employment by
another person of an unfair or deceptive method, act, or practice. ..." Jd. "To be unfair the conduct

must offend established public policy. Fraud, deceit and misrepresentation constitute deceptive

practices.
Case 2:20-cv-00789-SM-JVM Document 1-2 Filed 03/06/20 Page 9 of 13

64.  Airbnb acted in violation of LUTPA, La. R.S. §51:1401, et seg., by misrepresenting its
obligations to Plaintiffs under the contract between the parties, as well as its obligations to
investigate and pay Plaintiffs for the damage to their property.
65. Plaintiffs suffered damages as a result of Airbnb’s violation of LUTPA, La. R.S. §51:1401,
‘et Seq.

EIGHTH CAUSE OF ACTION—NEGLIGENCE OF CRAWFORD
66. Plaintiffs adopt by reference all allegations made in Paragraphs 1-65 as if restated herein
in extenso,
67. | Crawford’s adjuster was the mandatary for Crawford and represented Crawford regarding
Plaintiffs’ claims by investigating, processing, evaluating, approving, and/or denying, in whole or in

part, the Plaintiffs’ claim.
68.  Crawford’s adjuster, however, did not spend an adequate amount of time at the subject matter
property and failed to fully and properly evaluate the cause and extent of the damage.
69. Crawford and its adjuster willfully ignored an abundance of damage to Plaintiffs’ property
by underestimating and undervaluing the damages to the property and ignoring damages contained
in Plaintiffs’ personal property worksheet submitted to Crawford without explanation or
Justification.
70, The misrepresentations made by Crawford and/or its agents were, at the very least, negligent,
as Plaintiffs’ damages were reasonably clear, and, as Plaintiffs had pointed out to Crawford the
various areas of concern regarding damages suffered as a result of the claim.
71. Crawford was fully apprised of the Plaintiffs’ claimed damages.
72. Plaintiffs submitted “satisfactory proof of loss” as interpreted by Louisiana law.
73. Crawford owed a duty of care to Plaintifis in adjusting their claim.
74. Crawford breached this duty in the manner described herein above.
75.  Crawford’s breach of its duty caused damage to Plaintiffs.
76.  Crawford’s breach of its duty was the cause in fact of Plaintiffs’ damages.
NINTH CAUSE OF ACTION—LUTPA VIOLATIONS BY CRAWFORD

77. Plaintiffs adopt by reference all allegations made in Paragraphs 1-77 as if restated herein
in extenso. .
78. The LUPTA provides, "[unfair methods of competition and unfair or deceptive acts or

practices in the conduct of any trade or commerce are hereby declared unlawful." L.A-R.S.
Case 2:20-cv-00789-SM-JVM Document 1-2 Filed 03/06/20 Page 10 of 13

51:1409(A). The LUPTA creates a cause of action available to "[any person who suffers any
ascertainable loss of money or movable property . . . as a result of the use or employment by
another person of an unfair or deceptive method, act, or practice, ..." Jd. "To be unfair the conduct
must offend established public policy. Fraud, deceit and misrepresentation constitute deceptive
practices.

79. Crawford acted in violation of LUTPA, La. B.S. §51:1401, ef seg., by misrepresenting the
type, extent, and cost of damages incurred by Plaintiffs.

80. Plaintiffs, believing Crawford would deal in good faith and would send an adjuster to deal in
good faith, reasonably relied upon the misrepresentations that were made by the insurance company.
81. — This reliance was to the Plaintiffs’ detriment as the Property was rife with damage and still
experiences continuing damage.

82. Asaresult of Crawford actions, Plaintiffs have not been able to properly and completely repair
the damages to their property, and Crawford’s actions were contrary to public policy.

83. Crawford has failed to properly investigate and adjust the claim in accordance with law.
84. | Crawford misrepresented pertinent facts regarding Plaintiffs’ claim.

85. As a result, Plaintiff sustained original and consequential damages and has been unable to
properly repair the home.

86. | Crawford is further liable to Plaintiffs under La. C.C. Art. 2315, Art. 2316, and Art. 2320.

TENTH CAUSE OF ACTION—BREACH OF INSURANCE CONTRACT
OF NAUTILUS INSURANCE COMPANY

87. Plaintiffs adopt be reference all allegations made in Paragraphs 1-86 as if restated herein
in extenso.
-88. Nautilus entered into an insurance contract with Plaintiffs,

89, Nautilus has breached the insurance contract between the parties by failing to pay the
amounts owed to Plaintiffs for the damages to Plaintiffs’ property.

90. Plaintiffs have suffered uncompensated damages as a result of Nautilus’ breach.

91. Nautilus is liable to Plaintiffs for the damages caused by its breach of the insurance
contract.

Vv. DAMAGES

92. Plaintiffs adopt be reference all allegations made in Paragraphs 1-91 as if restated herein

in extenso.
Case 2:20-cv-00789-SM-JVM Document 1-2 Filed 03/06/20 Page 11 of 13

93. As aresult of the actions of Defendants named herein, the Plaintiffs have suffered and/or

will suffer the following nonexclusive list of damages:

a. Diminution in value of the property;

b. Repair and remediation expenses and increased expenses;

c. Costs to hire investigative and engineering firms;

d. Consequential damages as a natural result of the breaches of contract, negligence, and

intentional acts of Defendants;
Mental anguish;

Physical pain and suffering;
Loss of use;

Attorney’s fees;
Prejudgment interest; and
Costs of this litigation

To Brea rho

94. Upon information and belief, the value of this claim exceeds $50,000.00, exclusive of
interest and costs.

95. The Plaintiffs reserve the right to supplement and amend this Petition for any purposes.
96. The Plaintiffs are entitled to legal interest, and seek all other equitable relief to which they
may be entitled.

97. The Plaintiffs pray for trial by jury.

VI. PRAYER

WHEREFORE, Plaintiffs herein, Tracy Renee Williams and TWJ Holdings, LLC, pray
that the Defendants, Robert Taylor, Weston Zwiacher, AIRBNB, Inc., Crawford & Company, and
Nautilus Insurance Company be served with a copy of this petition and be duly cited to appear and
answer the same, and that after expiration of all legal delays and due proceedings, there be
judgment rendered in favor of Plaintiffs and against Defendants for all damages pursuant to the
evidence and in accordance with the law, including penalties, attorney’s fees and costs; all sums
with legal interest thereon from the date of judicial demand until fully paid, for all costs of these

proceedings, and for all general and equitable relief that this Honorable Court may deem necessary.

   
    

  

A. Binegiir 26687 FT
Tiffany R. Christian (#285 6)
BINEGAR CHRISTIAN, IL¢
4902 Canal Street, Suite 30
New Orleans, Louisiana 70119
Telephone: 504.301.1403
Facsimile: 504.304.2081

Email: davidbinegar@hotmail.com
tiffanychristian@hotmail.com
A TRUE COPY Attorneys for Plaintiffs, Tracy Renee Williams and

TWJ Holdings, LLC

DEPUTY CLERK CIVIL DISTRICT COURT ;
: PARISH OF ORLEANS
STATE OF LA

     
  
 

 
. Case 2:20-cv-00789-SM-JVM Document 1-2 Filed 03/06/20 Page 12 of 13

é }

t

PLEASE WITHHOLD SERVE:

10.
R. KEE ARBOR 22 SM IMM Document 1-2 Filed 03/06/(RSES EER 2S PPSTAGED PINEY BOWES

; Rac ¢g (=o SEIS

SECRETARY OF STATE | ates vt Cy See 3 005.15 45°
Ly . tian: ZIP 70802 .

AVON ROUGE. LA 70804 9125 PRAMS: 0500367744 FES 07,2020
! ,

 
 

 

bhAT edEo OOOD OFTT LTO.

   
 

an Dies wed eet
ee, siete fot ee lee
sg ne sl =, - mt =
oe oe ~ ei Pen toe
cee “ : _* ;
a > . . = , =< .
een eee mae qe TS
. , . pa .
1
fF
err *
ty, r
# oy =
= =
we . a
<
RS
eat S
a
ia
“TS ts ee =

Baton Rouge PROC Peo. ee
FRI O7 FEB 2020 Pee. =< S
